Case 1-1/-40015-NNi DVWOC loo-L FileadOs//l/i2Z20 Entered Uf/L//Z2Z0 LLlilsios
Bp) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

 

BRACHA CAB CORP

DIP CASE 17-46613 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

Page: . 1 of 2
Statement Period: Jun 07 2020-Jun 30 2020
Cust Ref #: - Ht

Primary Account #:

Upcoming REG Cc Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with ‘the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account

Agreement, available at td.com
Chapter 11 Checking

BRACHA CAB CORP
DIP CASE 17-46613 EDNY

Account ~

 

ACCOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

23,806.00 Average Collected Balance 23,415.66
Interest Earned This Period 0.00

415.00 Interest Paid Year-to-Date 0.00
23,391.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
06/03 1070 325.00
06/02 1071 90.00

Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 23,806.00 06/03 23,391.00
06/02 23,716.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC insured { TO Bank, N.A. | Equal Housing Lender @

 
Case 1-1/-40015-NNi DVWOC loo-L FileadOs//l/i2Z20 Entered Uf/L//Z2Z0 LLlilsios
Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

 

DABRI TRANS CORP

DIP CASE 17-46618 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

Page: 1 of 2
Statement Period: Jun 01 2N2N-.lin 80 9020
Cust Ref #: 4 Lee HH

Primary Account #:

Upcoming REG CC Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account

Agreement, available at td.com
Chapter 11 Checking

DABRI TRANS CORP
DIP CASE 17-46618 EDNY

Account #

 

ACGOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

Average Collected Balance

21,289.00 20,919.66
Interest Earned This Period 0.00

415.00 Interest Paid Year-to-Date 0.00
20,874.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No, Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
06/03 1073 325.00
06/09 1074 90.00

Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/311 21,289.00 06/09 20,874.00
06/03 20,964.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Depasits FDIC insured | TO Bank, N.A.| Equal Housing Lender fy

 
Case 1-1/-40015-NNl

| Bank

 

Doc too-L Filed Offi /i2zQO Entered O//L//20 Lliloios

" America’s Most Convenient Bank® T

DOVBER CAB CORP

DIP CASE 17-46614 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

Upcoming REG CC Changes Effective July 1, 2020
Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account

Agreement, available at td.com
Chapter 11 Checking

STATEMENT OF ACCOUNT.

Page: 1 of 2
Statement Period: Juin 94 990 b= Ae mann
CustRef#o ee teu MUOU Fre

Primary Account #:

 

 

DOVBER CAB CORP Account #

DIP CASE 17-46614 EDNY

ACCOUNT SUMMARY

Beginning Balance 25,927.00 Average Collected Balance 25,536.66
Interest Earned This Period 0.00

Checks Paid 415.00 Interest Paid Year-to-Date 0.00

Ending Balance 25,512.00 Annual Percentage Yield Earned 0.00%
Days in Period - 30

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 2

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT
06/03 1070 325.00
06/02 1071 90.00

Subtotal: 415,00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 25,927.00 06/03 25,512.00
06/02 25,837.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC insured | TO Bank, NA. | Equal Housing Lender ey

 
Case 1l-1/-40015-NAl DOC loo-L FileaqO//i/iz0 Entered Of/1Lfi20 Liilsios

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
FIT TAXI CORP Page: 1 of 2
DIP CASE 17-44620 EDNY Statement Period: Jun 01 9N9N. tin 20 9NIN
1281 CARROLL ST Cust Ref #: cue ee eee ee
BROOKLYN NY 11213 Primary Account #:

Upcoming REG CC Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account
Agreement, available at td.com

Chapter 11 Checking

FIT TAXI CORP Account?
DIP CASE 17-44620 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 846.56 Average Collected Balance 543,22
Interest Earned This Period 0.00
Checks Paid 325.00 Interest Paid Year-to-Date 0.00
Ending Balance 521.56 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments ~-
DATE SERIAL NO. AMOUNT
06/03 1070 325.00
Subtotal: 325.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 846.56 06/03 521.56

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Depasits FDIC insured | TO Bank, NA. | Equal Housing Leader wf

 

 
Case 1-1/-40015-NnNl DWOC Loo-lL
Bank
America’s Most Convenient Bank® T

 

JACKHEL CAB CORP

DIP CASE 17-46646 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

Upcoming REG CC Changes Effective July 1, 2020
Reminder. We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account

Agreement, available at td.com
Chapter 11 Checking

JACKHEL CAB CORP
DIP CASE 17-46646 EDNY

Filed Of/L/i20 Entered Off 1/20 Liitsios

STATEMENT OF ACCOUNT

Page: 1 of 2

Statement Period: Jun 01 2020-Jun 30 2020
Cust Ref #:
Primary Account #:

Account? ~~

 

ACCOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

12,895.81

415.00
12,480.81

Average Collected Balance 12,505.47
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No, Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
06/03 1070 325.00
06/02 1071 90.00

Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 12,895.81 06/03 12,480.81
06/02 12,805.81

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured { TD Bank, N.A.{ Equal Housing Leader [ety

 
 

Case 1-1/-40015-nnl VOC 16o0-L FileadOQf/ificO Entered Of/1 7/20 LLilsios
pb) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

JARUB TRANS CORP

DIP CASE 17-46639 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

Page: 1 of 2
Statement Period: Jun 01 909°" °

Cust Ref #: \ - ttt
Primary Account #: —

Upcoming REG CC Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account

Agreement, available at td.com
Chapter 11 Checking

JARUB TRANS CORP
DIP CASE 17-46639 EDNY

Account # *

 

ACGOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

18,964.48 Average Collected Balance 18,574.14
Interest Earned This Period 0.00

415.00 Interest Paid Year-to-Date 0.00
18,549.48 Annual Percentage Yield Earned 0.00%
Days in Period. 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
06/03 1221 325.00
06/02 1222 90.00

Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 18,964.48 06/03 18,549.48
06/02 18,874.48

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FOIC insured | TD Bank, N.A. | Equat Housing Lender ty

 
Case 1-1/-40015-NNl

Capital One Bank

Commercial Banking Group

Doc too-L Filed Offi /i2zQO Entered O//Lf/20 Lliloios

“MANAGE YOUR CASH

 

UPGR

JARUB TRANS CORP
1281 CARROLL STREET
BROOKLYN NY 11213

000274079

ACCOUNT SUMMARY FOR PERIOD JUNE 01, 2020

Commercial Checking _

COTW CHUA Te taae aCe Oh TAM CGR in CS a

> Contact your Relationship Manager to discuss
targeted solutions for your evolving business needs.

- JUNE 30, 2020

JARUB TRANS CORP

 

Previous Balance 05/31/20 $1,250.00
0 Deposits/Credits $0.00
0 Checks/Debits $0.00
Service Charges $0.00
Ending Balance 06/30/20 $1,250.00

_ ACCOUNT DETAIL

Commercial Checking

Deposits/Credits

Number of Days in Cycle : 30
Minimum Balance This Cycle $1,250.00
Average Collected Balance $1,250,00

FOR PERIOD JUNE 01, 2020 ~- JUNE 30, 2020

JARUB TRANS CORP

 

 

 

 

 

Date Description Withdrawals/Debits _ Resulting Balance
06/04 $1,250.00
No Account Activity this Statement Period
06/30 $1,250.00
Total $0.00 $0.00
No Items Processed
Thank you for banking with us.

Products and services are offered by Capital One, N.A., Member FDIC.
2020 Capital One, All rights reserved.

PAGE 1 OF 2

MEMBER

FDIC

pouad eeu K RS

LENDEH

 
Case 1l-1/-40015-NAl DOC loo-L FileaqO//i/iz0 Entered Of/1Lfi20 Liilsios

 

pb) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
LECHAIM CAB CORP Page: 1 of 2
DIP CASE 17-46647 EDNY Statement Period: Jun 01 2020-.lin 20 9NIN
1281 CARROLL ST Cust Ref #: ol.
BROOKLYN NY 11213 Primary Account #:

Upcoming REG CC Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account
Agreement, available at td.com ‘

Chapter 11 Checking

LECHAIM CAB CORP Account #
DIP CASE 17-46647 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 1,975.57 Average Collected Balance 1,585.23
Interest Earned This Period 0.00
Checks Paid 415.00 Interest Paid Year-to-Date 0.00
Ending Balance 1,560.57 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
06/03 1067 325.00
06/02 1068 90.00
Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 1,975.57 06/03 ; 1,560.57

06/02 1,885.57

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Depasits FOIC insured | TO Bank, N.A. | Equat Housing Lender m@

 

 
Case 1l-1/-40015-NAl DOC loo-L FileaqO//i/iz0 Entered Of/1Lfi20 Liilsios

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
MERAB CAB CORP Page: 1 of 2
DIP CASE 17-46619 EDNY Statement Period: Jun 01 2020-Jun 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Upcoming REG CC Changes Effective July 1, 2020
Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account
Agreement, available at td.com

Chapter 11 Checking

MERAB CAB CORP Account # 4 3
DIP CASE 17-46619 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 21,706.15 Average Collected Balance 21,315.81
Interest Earned This Period 0.00
Checks Paid 415.00 Interest Paid Year-to-Date 0.00
Ending Balance 21,291.15 Annual Percentage Yield Earned 0.00%
Days in Period °. 30
DAILY ACCOUNT ACTIVITY
Checks Paid No, Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
06/03 1219 325.00
06/02 1220 90.00
Subtotal: 415.00
DAILY BALANCE SUMMARY .
DATE BALANCE DATE BALANCE
05/31 21,706.15 06/03 21,291.15

06/02 21,616.15

Call 1-800-937-2000 for 24-hour Gank-by-Phone services or connect to www.tdbank.com

Bank Depasits FDIC fasiwed | TO Bank, NA. | Equal Housing Lender (Sy

 

 
Case 1-1/-40015-NnNl DWOC Loo-lL
Bank
America’s Most Convenient Bank® T

 

NY CANTEEN TAXI CORP
DIP CASE 17-46644 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

Upcoming REG CG Changes Effective July 1, 2020
Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account

Agreement, available at td.com
Chapter 11 Checking

NY CANTEEN TAXI CORP
DIP CASE 17-46644 EDNY

Filed Of/L/i20 Entered Off 1/20 Liitsios

STATEMENT OF ACCOUNT

Page: 4 of 2
Statement Period: Jun 01 2020-Jun 30 2020
Cust Ref #:

Primary Account #:

Account # *7~

 

ACCOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

16,493.17

415.00
16,078.17

Average Coilected Balance 16,123.83
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIMITY

 

 

 

Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
06/03 1213 325.00
06/09 1214 90.00

Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 16,493.17 06/09 16,078.17
06/03 16,168.17

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FOIC insured | TO Bank, NA. | Equal Housing Lender tf

 
Case 1-1/-400195-nhAl DOC Loo-L

| Bank

America’s Most Convenient Bank®

 

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 171213

Filed Of/L/i20 Entered Off 1/20 Liitsios

STATEMENT OF ACCOUNT

Page: 1 of 2

Statement Period: Jun 01 2020-Jun 30 2020
Cust Ref #:

Primary Account #:

Upcoming REG CG Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account
Agreement, available at td.com

Chapter 11 Checking

NY ENERGY TAXI CORP Account # 4¢
DIP CASE 17-44645

 

 

ACGOUNT SUMMARY

Beginning Balance 145.40 Average Collected Balance 145.40
Interest Earned This Period 0.00

Ending Balance 145.40 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

 

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FOIC insured | TO Bank, N.A. | Equal Housing Lender TSI

 

 
 

Case 1-1/-40015-NNi DVWOC loo-L FileadOs//l/i2Z20 Entered Uf/L//Z2Z0 LLlilsios
p)| Bank
~~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

NY GENESIS TAXI CORP

DIP CASE 17-46617 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

Page: 1 of 2
Statement Period: Jun 01 9NIA bee ee AAA
Cust Ref #: Leet

Primary Account #: . oo ln.

Upcoming REG CC Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account

Agreement, available at td.com
Chapter 11 Checking

NY GENESIS TAXI CORP
DIP CASE 17-46617 EDNY

Account +

 

AGGOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

27,414.55 Average Collected Balance 27,024.21
Interest Earned This Period 0.00

415.00 Interest Paid Year-to-Date 0.00
26,999.55 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

 

 

 

DAILY ACCOUNT ACTIVITY
Checks Paid No, Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
06/03 1074 325.00
06/02 1075 90.00

Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 27,414.55 06/03 26,999.55
06/02 27,324.55

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Depasits FOIG Insured | TO Bank, NA. | Equal Housing Lender @y

 
Case 1-1/-40015-NNl

bp! Bank

 

DOC Loo-L

America’s Most Convenient Bank®

NY STANCE TAXI CORP

DIP CASE 17-46642 EDNY

1281 CARROLL STREET
BROOKLYN NY 11213

Filed Of/L/i20 Entered Off 1/20 Liitsios

T STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Jun 01 2020-Jun 30 2020
Cust Ref #:
Primary Account #:

Upcoming REG CC Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account

Agreement, available at td.com
Chapter 11 Checking

 

 

NY STANCE TAXI CORP Account é

DIP CASE 17-46642 EDNY

ACCOUNT SUMMARY

Beginning Balance 10,940.00 Average Collected Balance 10,549.66
Interest Earned This Period 0.00

Checks Paid 415,00 Interest Paid Year-to-Date 0.00

Ending Balance 10,525.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

 

 

 

DAILY ACCOUNT ACTIVITY .
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
06/03 1220 325.00
06/02 1221 90.00

Subtotal: 415.00
DAILY BALANCE SUMMARY
BATE BALANCE DATE BALANCE
05/31 10,940.00 06/03 10,525.00
06/02 10,850.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC insured | TD Bank, NA. | Eaual Housing Lender @

 
Case 1l-1/-40015-NAl DOC loo-L FileaqO//i/iz0 Entered Of/1Lfi20 Liilsios

 

p) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY TINT TAX] CORP Page: 1 of 2
DIP CASE 17-46641 EDNY Statement Period: Jun 01 2020-Jun 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #: 4

Upcoming REG CC Ghanges Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account
Agreement, available at td.com

Chapter 11 Checking

DIP CASE 17-46641 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY .
Beginning Balance 4,566.66 Average Collected Balance 4,176.32
Interest Earned This Period 0.00
Checks Paid 415.00 Interest Paid Year-to-Date 0.00
Ending Balance 4,151.66 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. ANIOUNT
06/03 1071 325.00
06/02 1072 90.00
Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 4,566.66 06/03 : 4,151.66

06/02 4,476.66

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Depasits FOIC Insured | TO Bank, N.A.| Equat Housing Lender Sy

 

 
Case 1l-1/-40015-NAl DOC loo-L FileaqO//i/iz0 Entered Of/1Lfi20 Liilsios

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
SOMYASH TAXI INC Page: 1 of 2
DIP CASE 17-46640 EDNY Statement Period: Jun 01 209N-.l1in 2N 9090
1281 CARROLL ST Cust Ref #:

BROOKLYN NY 11213 Primary Account #:

Upcoming REG CC Changes Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account
Agreement, available at td.com

Chapter 11 Checking

SOMYASH TAXI INC Account #
DIP CASE 17-46640 EDNY :

 

ACGOUNT SUMMARY

 

Beginning Balance 17,513.57 Average Collected Balance 17,123.23
Interest Earned This Period 0.00
Checks Paid 415.00 Interest Paid Year-to-Date 0.00
Ending Balance 17,098.57 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NQ. AMOUNT
06/03 1065 325.00
06/02 1066 90.00
Subtotal: 415.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
05/31 17,513.57 06/03 17,098.57
06/02 17,423.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

Bank Deposits FOIC insured | TO Bank, N.A. | Equal Housing Lender Sy

 

 
Case 1l-1/-40015-NAl DOC loo-L FileaqO//i/iz0 Entered Of/1Lfi20 Liilsios

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
TAMAR CAB CORP Page: 1 of 2
DIP CASE 17-46616 EDNY Statement Period: Jun 01 2020-Jun 30 2090
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Upcoming REG CC Changes. Effective July 1, 2020

Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
policy will continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
of the next business day. Sometimes we may need to place a hold to verify funds are available. If this occurs, we will make an
additional $125 available by the end of the first business day after we receive your deposit if a hold is applied. For additional
information, please refer to the Funds Availability Policy in the Personal Deposit Account Agreement & Business Deposit Account
Agreement, available at td.com

Chapter 11 Checking

TAMAR CAB CORP Account # ~~~
DIP CASE 17-46616 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 21,705.20 Average Collected Balance 21,314.86
Interest Earned This Period 0.00
Checks Paid 415.00 Interest Paid Year-to-Date 0.00
Ending Balance 21,290.20 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
06/03 1071 325.00
06/02 1072 90.00
Subtotal: 415.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
05/31 21,705.20 06/03 21,290.20

06/02 21,615.20

Call 7-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC insured | TO Bank, N.A. | Equal Housing Lender @

 

 
